Exhibit Blackstone to Acquire AlliedBarton King of Prussia, Pa./New York, July 25 2008:AlliedBarton Security Services and The Blackstone Group (NYSE: BX) today announced a definitive agreement under which the private equity fund managed by The Blackstone Group will acquire AlliedBarton. Bill Whitmore, Chairman, President and CEO of AlliedBarton Security Services, the industry’s premier provider of highly trained security personnel, said, “This transaction is a tremendous opportunity to fuel our continued growth.We have transformed ourselves into the country’s leading physical security company in a few short years and our relationship with The Blackstone Group demonstrates our management-led commitment to continued dynamic growth which will energize our investment in our people, technology and training.” Chinh Chu, Senior Managing Director with The Blackstone Group said, “Blackstone is attracted to AlliedBarton’s leading market position and the strong fundamentals of the sector. We look forward to working with AlliedBarton’s outstanding management team to help them pursue their exciting growth strategy both organically and via acquisitions.” Peter Wallace, Managing Director with The Blackstone Group, added, “AlliedBarton has a tremendous franchise and sets the industry standard for professionalism.
